USDS SDNY

DOCUMENT

 

 

  

|| BLECTRONICALLY FILE!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

1 ff

SOUTHERN DISTRICT OF NEW YORK ‘ave rice: Aa]

UNITED STATES OF AMERICA

: CONSENT PRELIMINARY
—— : ORDER OF FORFEITURE/
: MONEY JUDGMENT
KELLY ROYSTER, ;
alk/a “KK,” : $1 18 Cr. 373 (RJS)

Defendant.

WHEREAS, on or about April 4, 2019, KELLY ROYSTER, a/k/a “KK” (the
“Defendant”), among others, was charged in a Superseding Indictment, $1 18 Cr. 373 (RJS) (the
“Indictment”), with conspiracy to distribute and possess with the intent to distribute (i) 280 grams
and more of mixtures and substances containing a detectable amount of cocaine base, in a form
commonly known as “crack,” and (ii) 100 grams and more of mixtures and substances containing
a detectable amount of heroin, in violation of Title 21, United States Code, Section 846 (Count
One); and possession of firearms in furtherance of a narcotics offense, in violation of Title 18,
United States Code, Sections 924(c)(1)(A)(i) and 2 (Count Two);

WHEREAS, the Indictment included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting and derived from any proceeds obtained, directly or indirectly, as
a result of the offense charged in Count One of the Indictment, and any and all property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of the offense
charged in Count One of the Indictment, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to the commission of the offense

charged in Count One of the Indictment;
WHEREAS, on or about May 28, 2019, the Defendant pled guilty to Count One of
the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit
to the United States, pursuant to Title 21, United States Code, Section 853, any and all property
constituting or derived from any proceeds the Defendant obtained directly or indirectly as a result
of the offense charged in Count One of the Indictment and any and all property used or intended
to be used in any manner or part to commit or to facilitate the commission of the offense charged
in Count One of the Indictment;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $30.00 in United States currency representing the amount of proceeds traceable to the
offense charged in Count One of the Indictment that the Defendant personally obtained; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Indictment cannot
be located upon the exercise of due diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorneys Elinor Tarlow, Matthew Hellman, and Karin Portlock of counsel, and the Defendant,
and his counsel, Michael Sporn, Esq. and Jesse Siegel, Esq. that:

il, As a result of the offense charged in Count One of the Indictment, to which
the Defendant pled guilty, a money judgment in the amount of $30.00 in United States currency
(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in
Count One of the Indictment that the Defendant personally obtained, shall be entered against the

Defendant.
2 Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, KELLY
ROYSTER, and shall be deemed part of the sentence of the Defendant, and shall be included in
the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the United States Marshals Service, and
delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4. The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents
and the issuance of subpoenas.

7. This Court shall retain jurisdiction to enforce this Consent Preliminary
Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of

the Federal Rules of Criminal Procedure.
8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United
States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

9: The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: SH (2 (6/19

Elinor Tarlow DATE
Matthew Hellman

Karin Portlock

Assistant United States Attorneys

One Saint Andrews Plaza

New York, NY 10007

(212) 637-1036/2278

KELLY ROYSTER
» Kl A ino it
By: WY (ae lnfelte

Michéel Sporn, Esq. DAT

Jesse Siegel, Esq.
Attorneys for Defendant

SO we O fr
! C ww _S [276 V/, 9
DATE

HONORABLE RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
